In the Fourth Court Of Appeals

                                   Fourth Court Of Appeals District


                                   San Antonio Texas Bexar County

Maryann Castro


v.



Manuel Castro


                                                      Re: Court Of Appeals Number: 04-14-00785-CV

                                                              Trial Court Case 2011 -CI-15957

To The Honorable justices of The fourth Court Of Appeals

                         STATEMENT FROM APPELLANT MARYANN CASTRO

Here comes Appellant Maryann Castro to the Appeals Court prays for Justice the Motion to file
material Attachment Brief a copy was delivered to Appellee Manuel Castro on 6/3/2015 at 624 W.
Goodwin.


A Just and Right final Divorce Decree is needed Appellant Maryann Castro has suffered harm
Appellant Maryann Castro prays For Justice.

With Respect


Appellant Maryann Castro -pro-se


1501 Olive


Jourdanton Texas 7826

Pacattitude2014Ogmail.com


Date sent 6/4/15
2015 JUM-8 AM II'29